UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-MC-0113 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
STANDARD WOOD COMPANY, et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The United States of America — as part of the Department of Justice Antitrust Division’s
“Judgment Termination Initiative” — moves for termination of the final judgment entered on
March 11, 1912, by Acting Judge Alfred C. Coxe in United States of America v. Standard Wood
Company, et al., In Equity No. 8-99. The Government’s decision to expend its resources on —
and, by extension, to burden the Court with — this effort is somewhat mystifying, as it is unclear
what harms are caused by leaving in place a 108-year-old consent decree against eighteen
people, all of whom are presumably long dead, and relating to five bundled kindling wood and
press manufacturers, some of which may no longer exist. What’s done is done, however, and the
Court agrees, substantially for the reasons set forth in the Government’s memorandum of law,
that there is no reason to leave in place a final judgment that is effectively, if not actually, moot.
Accordingly, it is ORDERED, ADJUDGED, AND DECREED that the final judgment in In
Equity No. 8-99 is hereby terminated.

        The Clerk of Court is directed to close this case.

        SO ORDERED.

Dated: February 26, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
